        Case 20-05059                 Doc 2         Filed 07/08/20 Entered 07/08/20 12:53:56                         Desc Summons
                                                            Notice Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TENNESSEE
In re                                                                           Bankruptcy Case No: 20−10922
                                                                                Chapter 13
Margairia S Blackwell
Debtor(s).

Margairia S Blackwell


Plaintiff(s),
vs.
Select Portfolio Servicing
Defendant(s).                                                                   Adversary Proceeding No. 20−05059
        SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY
                               PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is
attached to this summons to the clerk of the bankruptcy court within 30 days after the date of issuance
of this summons, except that the United States and its offices and agencies shall submit a motion or
answer to the complaint within 35 days.
         The Western District of Tennessee requires electronic filing by attorneys in cases assigned to ECF
         (Electronic Case Filing). This is an ECF case. Documents should be filed via the Internet by attorney
         parties who have access to the electronic database. Attorneys who do not have access to file
         electronically, via ECF, must tender filings to the appropriate divisional Clerk's office on disc or cd,
         in pdf format. Non attorney filers, may tender filings on paper at the appropriate divisional Clerk's
         office. Attorneys may obtain an ECF login and password via this Court's website:
         http://www.tnwb.uscourts.gov/TNW/AttorneyECF.aspx

           If additional assistance is needed, contact the Clerk's office:
           http://www.tnwb.uscourts.gov/TNW/ContactUSMail.aspx.

Plaintiff's attorney will receive automatic electronic notice of your answer when it is filed electronically with the
court.

                            Name, address, and e−mail                           Robert B. Vandiver
                            address of Plaintiff's Attorney:                    P.O. Box 906
                                                                                Jackson, TN 38302

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the following
time and place:
                    Address
                    UNITED STATES BANKRUPTCY COURT                                                         Courtroom 342
                    111 S Highland, Room 107
                    Jackson, TN 38301                                                                      September 3, 2020
                                                                                                           10:00 AM

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
  Date: July 8, 2020
                                                                           Kathleen Ford
                                                                           Clerk of the Bankruptcy Court
                                                                           By: Deborah Pulse
   (This summons has been reproduced electronically. Questions about its   _________________________________
  authenticity should be directed to the U.S. Bankruptcy Court, Western        Deputy Clerk
  District of TN.) [sumnotcc038]
         Case 20-05059            Doc 2   Filed 07/08/20 Entered 07/08/20 12:53:56                Desc Summons
                                                  Notice Page 2 of 2


                             UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE
In re                                                          Bankruptcy Case No: 20−10922
                                                               Chapter 13
Margairia S Blackwell
Debtor(s).

                      SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                             IN AN ADVERSARY PROCEEDING
                                CERTIFICATE OF SERVICE

I, ___________________________________(Name), certify that I am, and at all times during the service of
process was, not less than 18 years of age and not a party to the matter concerning which service of process
was made. I further certify that the service of this summons and a copy of the complaint was made
____________________________(Date) by:




        Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:




        Electronic Service (in a manner consistent with F.R.C.P.5(b)(2)(D):


        Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:


        Residence Service: By leaving the process with the following adult at:


        Publication: The defendant was served as follows:[Describe Briefly]


    State Law: The defendant was served pursuant to the laws of the State of
______________________________, as follows:[Describe Briefly]

                   Under penalty of perjury, I declare that the foregoing is true and correct.
           ____________________________                   ____________________________
              Date                                           Signature


               Print Name


               Business Address

               City         State         Zip
